TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00255-CV



               Murray Acuff and Gladiator Energy Services, LLC, Appellants

                                                 v.

                            Stuart Petroleum Testers, Inc., Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
        NO. C2014-0337A, HONORABLE DON R. BURGESS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Murray Acuff and Gladiator Energy Services, LLC, have filed an agreed

motion to dismiss this interlocutory appeal, indicating that the parties have settled the underlying

dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellants’ Motion

Filed: August 27, 2014